The Honorable John H. Dawson State Representative P.O. Box 336 Camden, Arkansas 71701-0336
Dear Representative Dawson:
This is in response to your request for an opinion on whether a "qualified registered voter" signing a petition for an individual's candidacy for a school board position must be a qualified registered voter of the particular zone of the school district to which election is sought, or merely a qualified registered voter of the school district.
The pertinent statute, as you have noted, is A.C.A. § 6-14-111(b) (Repl. 1993), as amended by Act 443 of 1997, and it provides as follows:
    The county board of election commissioners shall place on the ballots, as candidates for school district director or member of the county board of education, names of any qualified voters whose names have been filed and verified by the county clerk.  The county clerk shall certify to the board that the petition contained at least twenty (20) qualified registered voters, residents of the respective districts or zones, at least forty-five (45) days before the annual school election. [Emphasis added.]
In my opinion the language above requires the signatures of twenty qualified registered voters of the zone from which a candidate seeks election, if he or she is to be elected from a zone, and requires the signature of twenty qualified registered voters of the district, if the candidate is to be elected from the district at large.  This meaning is apparent from the plain language of the statute.
In Arkansas, the school board directors of some school districts are elected from single member zones, and the directors of some school districts are elected from their districts at large.  Seegenerally, A.C.A. §§ 6-13-607 and 6-13-631 (Repl. 1993).  The statute set out above (A.C.A. § 6-14-111), attempts to cover both these situations by indicating that signatures shall be gathered from the "respective districts or zones."  The word "respective" means relating to particular persons or things, "each to each."See, e.g., Sandford v. Stagg, 106 N.J. Eq. 71, 150 A. 187 (1930).
It is therefore my opinion that if a particular director is elected from a zone, he or she must gather sufficient signatures from that particular zone to qualify as a candidate.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh